NO. 07-08-0519-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

JANUARY 14, 2009

______________________________


IN RE BARRY DWAYNE MINNFEE, 

                                                                                                 Relator

_______________________________
 
Opinion on Original Proceeding for Writ of Mandamus

_______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
          Pending before this court is the application of Barry Dwayne Minnfee for a writ of
mandamus.  He requests that we compel “disclosure or discovery [of] party’s right to own
statement.”  We deny the application for the reasons that follow.
          First, relator fails to state who he is wishing to mandamus.  That is, nothing in the
petition discloses any relevant details surrounding his discovery request or the trial court
involved.
          Second, rules of procedure obligate one seeking mandamus relief to accompany
his petition with an appendix.  Tex. R. App. P. 52.3(j).  The latter must include, among other
things, a certified or sworn copy of the document showing the matter complained of.  In this
case, the document showing the matter complained of would be the motion requesting
discovery of his own statement with the trial court.  Minnfee failed to provide us with that
motion or request.  
          Accordingly, the application for writ of mandamus pending before this court is
denied.
 
                                                                           Per Curiam